Citation Nr: 1517322	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a low back disorder.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to August 2007 and from February 2009 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board on his July 2013 substantive appeal.  The Veteran was scheduled for a Board hearing in April 2015, but he failed to report to the hearing.  As the Veteran failed to report for a scheduled hearing and did not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed to a decision on the appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the June 2013 statement of the case, documents contained therein are duplicative of those in the paper claims file.  Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files.


FINDINGS OF FACT

1.  The Veteran was treated in service for back pain following an improvised explosive device (IED) explosion.

2.  Lumbar strain is attributable to service.



CONCLUSION OF LAW

Lumbar strain was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's DD Form 214 reflects that his military occupational specialty was infantryman; he had service in Iraq from March 2006 to July 2007 and from April 2009 to January 2010.  The Board notes that the Veteran was awarded the Combat Infantryman Badge, which is indicative of combat per se.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The Veteran contends that his current lumbar strain is attributable to his service, including his treatment for back pain during service.  Service treatment records confirm that the Veteran reported complaints of back pain related to an IED attack in November 2006; when the IED exploded, the front end of the vehicle was thrown in the air before hitting the ground and catching fire.  He described the back pain as being "like a muscle tear."  Musculoskeletal examination was normal, without swelling, deformity, or bruising; there was tenderness to palpation, but muscle strength and neurological testing was normal.  The assessment was violent traumatic event/terrorist attack.  A follow-up treatment note indicated that the Veteran had an injury from terrorism; supraspinatus and pectoralis tenderness was noted.  

December 2009 and May 2010 post-deployment reports do not show any related complaints or diagnoses.

VA treatment records show that the Veteran was treated for complaints of back pain in December 2007, and reported a history of continued back pain in October 2011.

The Veteran was afforded a VA examination in July 2012.  According to the report, the Veteran was diagnosed with a lumbar strain.  He reported complaints of pain and "seizing" of his back following an IED explosion and prolonged sitting while riding in convoys.  Physical examination was essentially normal, and there was no evidence of arthritis upon x-ray.  The VA examiner found that the Veteran's claimed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no back pathology on imaging or examination; the VA examiner found that the record did not support "significant back problems."

An addendum states that the lumbar strain is not supported by medical records, imaging, or current examination and that there is no basis for any back diagnosis.  

The Veteran, in his substantive appeal, stated that he had low back pain during service, which has continued since his service.   He stated that he spent extensive time riding in a convoy, which caused lower back tension, and that he had a back injury resulting from an attack wherein the convoy was struck by an IED.

The Board finds that the evidence of record demonstrates service connection for a lumbar strain is warranted.   The Board acknowledges that the VA examiner found that the Veteran's lumbar strain is unrelated to his service, and that the Veteran did not have current back pathology.  However, the Board notes that the VA examiner did not consider that the Veteran consistently reported a history of low back pain dating since service; to the contrary, the VA examiner incorrectly asserted that the Veteran did not have any related symptoms since service.  Likewise, the VA examiner disregarded the Veteran's credible lay statements of on-going symptoms in the years since service and did not explain why the IED injury and prolonged sitting as part of a convoy would not result in lumbar strain symptoms.  Service treatment records and post-service treatment records corroborate the Veteran's injury.  Instead, the Board finds that the VA examiner's opinion lacks probative value as the VA examiner incorrectly found that the record did not support "significant back problems" as a basis for finding that service connection was not warranted, despite evidence to the contrary.

The Veteran's competent and credible statements thus provide a nexus linking his current lumbar strain and his in-service injury due to an IED explosion; such a low back injury is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).   As such, the evidence suggests that the Veteran's lumbar strain is causally related to the Veteran's in-service back injury.

The Board acknowledges that there is some conflict in the record as to the nature of the residuals of the Veteran's in-service back injury, but nonetheless points out that the record clearly reflects a diagnosis which is consistent with the injury incurred as a result of the IED attack in service and the circumstances of the Veteran's service, as well as the Veteran's symptoms since service.  As to the negative nexus opinion of the July 2012 VA examiner, the Board finds that the opinion is of less probative value, as the examiner disregarded the credible report of symptoms prior to and since his discharge from service and findings that the Veteran's low back symptomatology has continued since service.  The VA examiner's finding is inconsistent with the medical evidence of record.  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's lumbar strain at least as likely as not had clinical onset following his back injury related to the IED explosion during his service in Iraq.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar strain is granted.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


